DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is in response to the application filed on 12/01/2020. Claims 1-10 are pending and examined below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140361147 A1 (hereinafter referred to as “Fei”).

    PNG
    media_image1.png
    1098
    2910
    media_image1.png
    Greyscale

Regarding claim 1, Fei, an optical sensor system for measuring physiological parameters, teaches a carrier for a biometric sensing device (abstract; Figures 3, 7-10), comprising:
a housing (220; paragraph [0045]; Figures 3, 7-10) having at least one sidewall defining an interior cavity (as shown in annotated Figure 7), a proximal surface oriented towards a monitored subject (as shown in annotated Figure 7), when applied to the monitored subject, and a distal surface oriented away from the monitored subject (as shown in annotated Figure 7), and a carrier opening defined in the proximal surface (as shown in annotated Figure 7);
a moveable sensor carrier (paragraphs [0087]-[0088]; Figure 7) having a proximal face (as shown in annotated Figure 7) and an interior space dimensioned to carry one or more biometric sensors therein (as shown in annotated Figure 7), and a lip protruding around a distal end of the carrier, the lip dimensioned to captively retain the carrier within the carrier opening (262; paragraph [0088]; Figure 7); and
a biasing element configured to urge the moveable sensor carrier so that it protrudes outwardly from the proximal surface of the housing (spring 630; paragraph [0090]; Figure 7).
Regarding claim 2, Fei teaches further comprising: a plurality of apertures (as shown in annotated Figure 7) extending between the interior space and the proximal face (as shown in annotated Figure 7), the plurality of apertures adapted to receive at least one of the one or more biometric sensors, to position the at least one of one or more biometric sensors in contact with a skin surface of the monitored subject, when the carrier is applied to the monitored subject (LED 232 and LEDS lens 234 and photodiode 242 and photodiode 242 (collectively making a biometric sensor) are positioned to receive the biometric sensors; paragraph [0094]; as shown in Figure 7-8).
Regarding claim 3, Fei teaches wherein at least one biometric sensor comprises: an optical transmitter (LED 232 and LEDS lens 234 paragraph [0094]; as shown in Figure 7-8); and an optical receiver (photodiode 242 and photodiode 242; paragraph [0094]; as shown in Figure 7-8).
Regarding claim 4, Fei teaches further comprising:
a seal disposed about the moveable sensor carrier configured to seal the carrier opening to prevent infiltration of a contaminant into the interior cavity (paragraphs [0061]-[0062], [0130]).
Regarding claim 5, Fei teaches further comprising:
a connector configured to coupling the housing to a band dimensioned to be worn about an appendage of the monitored subject (band 130 is attached/connected to casing 120; paragraph [0033]; as shown in Figure 1).
Regarding claim 6, Fei teaches wherein the band is a wrist band (paragraph [0029]-[0031]).
Regarding claim 8, Fei teaches wherein the biasing element is a spring received within the housing and configured to urge the carrier outwardly from the interior cavity ((spring 630; paragraph [0090]; Figure 7).
Regarding claim 9, Fei teaches wherein the biasing element has a selected tension such that when the housing is positioned against a skin surface of the monitored subjects wrist, the moveable sensor carrier is in a partially retracted condition within the housing (paragraphs [0084], [0101], [0102]).
Regarding claim 10, Fei teaches wherein the moveable sensor carrier may reciprocate within the carrier opening to maintain a constant pressure of the proximal face of the moveable sensor carrier in contact with the skin surface of the monitored subject (paragraphs [0010], [0043]-[0044], [0084], [0101], [0102]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fei as applied to claim 5 above, and further in view of US 20120088982 A1 (hereinafter referred to as “Rulkov”).
Claim 5 is rejected by Fei as discussed above.
Regarding claim 7, Fei does not explicitly teach wherein the connector is an elongate slot defined along a side edge of the housing, the elongate slot configured to threadingly receive the band.
However, Rulkov, a wrist sensor for measuring vital signs using an optical sensor, teaches a connector is an elongate slot defined along a side edge of a housing (96a, 96b; paragraph [0072]; Figure 2E), the elongate slot configured to threadingly receive the band (paragraph [0072]; Figure 2E). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Fei, to use elongated slots to connect the bands to the house, as taught by Rulkov, since it would be the simple substitution of one known element (the connection mechanism of Fei) with another (the slot connection mechanism of Rulkov) in order to achieve a predictable result namely a means of connecting a wrist band to the sensor housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABID A MUSTANSIR whose telephone number is (408)918-7647.  The examiner can normally be reached on M-F 7 am to 4 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.A.M./Examiner, Art Unit 3791                                                                                                                                                                                                        
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791